Exhibit 10.2

Kilroy Realty Corporation

Employment Agreement – Steven R. Scott



--------------------------------------------------------------------------------

Kilroy Realty Corporation

Employment Agreement for Steven R. Scott

 

          Page

1.

   Employment    1

2.

   Term    1

3.

   Offices and Duties    2    (a)   Generally    2    (b)   Devotion of Time and
Effort    2    (c)   Place of Employment    2

4.

   Salary and Annual Incentive Compensation    2    (a)   Base Salary    2   
(b)   Annual Incentive Compensation    3

5.

   Long-Term Compensation, Benefits, Deferred Compensation, and Expense
Reimbursement    3    (a)   Executive Compensation Plans    3    (b)   Employee
and Executive Benefit Plans    3    (c)   Deferral of Compensation    4    (d)  
Reimbursement of Expenses    4    (e)   Office, Staff and Equipment    4    (f)
  Company Registration Obligations    4    (g)   Limitations Under Code Section
409A    4

6.

   Termination Due to Retirement, Death, or Disability    5    (a)   Retirement
   5    (b)   Death    6    (c)   Disability    7    (d)   Other Terms of
Payment Following Retirement, Death, or Disability    8

7.

   Termination of Employment For Reasons Other Than Retirement, Death, or
Disability    8    (a)   Termination by the Company for Cause    8    (b)  
Termination by Executive Other Than For Good Reason    9    (c)   Termination by
the Company Without Cause    9    (d)   Termination by Executive for Good Reason
   10    (e)   Other Terms Relating to Certain Terminations of Employment    10

 



--------------------------------------------------------------------------------

8.

   Definitions Relating to Termination Events    11    (a)   “Annual Incentives”
   11    (b)   “Cause”    11    (c)   “Change in Control”    11    (d)  
“Compensation Accrued at Termination”    13    (e)   “Disability”    13    (f)  
“Good Reason”    13    (g)   “Partial Year Bonus”    14    (h)   Intentionally
omitted    14    (i)   “Reasonably Anticipated Performance”    14    (j)  
“Severance Period.”    15

9.

   Payment of Financial Obligations    15

10.

   Rabbi Trust Obligation; Excise Tax-Related Provisions    15    (a)   Rabbi
Trust Funding    15    (b)   Reduction of Payments If Excise Tax Would Apply   
15

11.

   Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement
   16    (a)   Noncompetition Agreement    16    (b)   Non-Solicitation    16   
(c)   Non-Disclosure; Ownership of Work    16    (d)   Cooperation With Regard
to Litigation    17    (e)   Non-Disparagement    17    (f)   Release of
Employment Claims    17    (g)   Forfeiture of Outstanding Options and Other
Equity Awards    17    (h)   Survival    18    (i)   Remedies    18

12.

   Governing Law; Disputes; Arbitration    19    (a)   Governing Law    19   
(b)   Reimbursement of Expenses in Enforcing Rights    19    (c)   Arbitration
   19    (d)   Interest on Unpaid Amounts    20    (e)   LIMITATION ON
LIABILITIES    20    (f)   WAIVER OF JURY TRIAL    20

13.

   Miscellaneous    21    (a)   Integration    21    (b)   Successors;
Transferability    21    (c)   Beneficiaries    21    (d)   Notices    21    (e)
  Reformation    22    (f)   Headings    22    (g)   No General Waivers    22

 

ii



--------------------------------------------------------------------------------

     (h)   No Obligation To Mitigate    23    (i)   Offsets; Withholding    23
   (j)   Successors and Assigns    23    (k)   Counterparts    23    (l)   Due
Authority and Execution    23    (m)   Representations of Executive    23

14.

   D&O Insurance.    24

 

iii



--------------------------------------------------------------------------------

Kilroy Realty Corporation

 

--------------------------------------------------------------------------------

Employment Agreement for Steven R. Scott

 

--------------------------------------------------------------------------------

THIS EMPLOYMENT AGREEMENT by and between KILROY REALTY CORPORATION, a Maryland
corporation (the “Company”), Kilroy Realty, L.P., a Delaware limited partnership
(the “Operating Partnership”) and Steven R. Scott. (“Executive”) is effective as
of             , 2007 (the “Effective Date”). This Employment Agreement (the
“Agreement”) supersedes and replaces in its entirety Executive’s Employment
Letter Agreement, dated as of March 13, 2000, with the Company and Operating
Partnership (the “Prior Employment Agreement”). Rights and obligations of the
parties for periods prior to the Effective Date, and any related remedies, shall
remain subject to the terms of the Prior Employment Agreement, which shall
remain enforceable for that purpose.

W I T N E S S E T H

WHEREAS, the Company desires to continue to employ Executive as Senior Vice
President, San Diego of the Company, and Executive desires to continue in such
employment on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1. Employment.

The Company and Operating Partnership hereby agree to continue to employ
Executive as their Senior Vice President, San Diego, and Executive hereby agrees
to accept and continue in such employment during the Term as defined in
Section 2 and to serve in such capacities from and after the Effective Date,
upon the terms and conditions set forth in this Agreement. The allocation of the
rights and obligations between the Company and the Operating Partnership shall
be determined by separate agreement of those parties. For purposes of this
Agreement, the term “Company” shall be understood to include the Operating
Partnership, unless the context otherwise requires.

 

2. Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2009 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended



--------------------------------------------------------------------------------

automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2009 (extending the Term to
December 31, 2010) and on each succeeding December 31 thereafter, unless either
party shall have served written notice in accordance with Section 13(d) upon the
other party at least 90 days before the December 31 extension date electing not
to extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7.

 

3. Offices and Duties.

The provisions of this Section 3 will apply during the Term:

(a) Generally. Executive shall serve as the Senior Vice President, San Diego of
the Company. Executive shall have and perform such duties, responsibilities, and
authorities as are customary for a senior vice president of a publicly held
corporation of the size, type, and nature of the Company as they may exist from
time to time and consistent with such position and status. In addition, if the
Company and Executive mutually agree, Executive may serve the Company and its
subsidiaries and affiliates in other offices and capacities; provided that, if
Executive’s service in any such additional office or capacity ceases, such
cessation shall have no effect on the compensation payable hereunder.

(b) Devotion of Time and Effort. Executive shall devote substantially all of his
business time and attention, and his best efforts, abilities, experience, and
talent, to the positions of Senior Vice President, San Diego and for the
businesses of the Company without commitment to other business endeavors, except
that Executive (i) may make personal investments which are not in conflict with
his duties to the Company and manage personal and family financial and legal
affairs, (ii) may undertake public speaking engagements, and (iii) may serve as
a director of (or similar position with) any educational, charitable, community,
civic, religious, or similar type of organization, so long as such activities
listed in clauses (i) through (iii) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or impair the
business of the Company or its subsidiaries.

(c) Place of Employment. Executive’s principal place of employment shall be at
the Company’s offices in San Diego, California.

 

4. Salary and Annual Incentive Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

(a) Base Salary. The Company will pay to Executive during the Term a base salary
at the annual rate of $350,000, payable commencing at the beginning of the Term
in accordance with the Company’s usual payroll practices with respect to senior
executives (except to the extent deferred under Section 5(c)). Executive’s
annual base salary shall be

 

2



--------------------------------------------------------------------------------

reviewed by the Executive Compensation Committee of the Board (the “Committee”)
each year of the Term. For purposes of this Agreement, “Base Salary” means
Executive’s then-current base salary.

(b) Annual Incentive Compensation. During the Term, Executive will be eligible
to receive an annual cash award (the “Annual Cash Award”) and an annual stock
incentive award (the “Annual Stock Incentive”) which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan; provided,
however, that (i) the annual target incentive opportunity for the Annual Cash
Award shall be $300,000 (which $ 300,000 is the “Annual Cash Target”), up to 25%
of which may be payable, in the Company’s sole discretion, in Company stock, and
(ii) the annual target incentive opportunity for the Annual Stock Incentive
shall be $575,000 (which $575,000 is the “Annual Stock Target”), in either case,
for achievement of target level performance, with the nature of the performance
and the levels of performance triggering payments of such target Annual Cash
Award and target Annual Stock Incentive for each year to be established through
consultation between the Chief Executive Officer of the Company and the
Committee and communicated to Executive during the first quarter of such year by
the Committee. The Annual Cash Award and the Annual Stock Incentive paid may be
more or less than the annual target incentive opportunity based on the Company’s
actual performance in relation to the target level performance. In addition, the
Committee (or the Board) may determine, in its discretion, to adjust Executive’s
target incentive opportunity or provide an additional incentive opportunity in
excess of the target incentive opportunity payable for performance in excess of
or in addition to the performance required for payment of the target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the Company’s usual practices with respect to payment of
incentive compensation to senior executives (except to the extent deferred under
Section 5(c)).

 

5. Long-Term Compensation, Benefits, Deferred Compensation, and Expense
Reimbursement.

(a) Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs.

During the Term, Executive shall be eligible to participate in any
Outperformance Incentive Award plan (including any similar plan or other
substitute plan) that may be adopted by the Board in its sole discretion on
terms that are at least as favorable to those made available to other senior
executives of the Company in accordance with the terms of the applicable program
document.

(b) Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all employee and
executive benefit plans and programs of the Company, as presently in effect or
as they may be modified or added to by the Company from time to time, to the
extent such plans are generally available to other senior executives or
employees of the Company, subject to the eligibility and other requirements

 

3



--------------------------------------------------------------------------------

of such plans and programs, including, without limitation, plans providing
retirement benefits, medical insurance, life insurance, disability insurance,
and accidental death or dismemberment insurance, as well as savings,
profit-sharing, 401(k) and stock ownership plans. In addition, Executive shall
be eligible to participate in and receive or participate in perquisites under
policies implemented by the Board and the Committee. It is understood that no
minimum level of perquisites is guaranteed hereunder, and that the Company may
make available compensation and benefits to one or more individual executives
that will not be deemed “generally available” to senior executives.

In furtherance of and not in limitation of the foregoing, during the Term
Executive will participate as Senior Vice President, San Diego in all executive
and employee vacation and time-off programs; provided that Executive shall be
entitled to a minimum of 20 business days of vacation annually.

(c) Deferral of Compensation. If the Company has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other senior executive
officer of the Company. Any plan or program of the Company which provides
benefits based on the level of salary, annual incentives, or other compensation
of Executive shall, in determining Executive’s benefits, take into account the
amount of salary, annual incentives, or other compensation prior to any
reduction for voluntary contributions made by Executive under any deferral or
similar contributory plan or program of the Company, but shall not treat any
payout or settlement under such a deferral or similar contributory plan or
program to be additional salary, annual incentives, or other compensation for
purposes of determining such benefits, unless otherwise expressly provided under
such plan or program.

(d) Reimbursement of Expenses. The Company will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time.

(e) Office, Staff and Equipment. The Company agrees to provide to Executive such
staff, equipment and office space as is reasonably necessary for Executive to
perform his duties hereunder, subject to and on a basis consistent with Company
policy on the Effective Date.

(f) Company Registration Obligations. The Company will use its commercially
reasonable efforts to file with the Securities and Exchange Commission and
thereafter maintain the effectiveness of one or more registration statements
registering under the Securities Act of 1933, as amended (the “1933 Act”), the
offer and sale of shares by the Company to Executive pursuant to any stock
option or other equity-based awards granted to Executive under Company plans or
otherwise or, if shares are acquired by Executive in a transaction not involving
an offer or sale to Executive but resulting in the acquired shares being
“restricted securities” for purposes of the 1933 Act, registering the reoffer
and resale of such shares by Executive.

(g) Limitations Under Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, in the event that, as a result of Section 409A of
the Internal Revenue Code

 

4



--------------------------------------------------------------------------------

(the “Code”) (and any related regulations or other pronouncements), any of the
payments that Executive is entitled to under the terms of this Agreement or any
other plan involving deferred compensation (as defined under Code Section 409A)
may not be made at the time contemplated by the terms thereof without causing
the Executive to be subject to constructive receipt at a date prior to actual
payment and/or an income tax penalty and interest and the timing of payment is
the sole cause of such adverse tax consequences, the Company will make such
payment on the first day permissible under Code Section 409A without the
Executive incurring such adverse tax consequences. In particular, with respect
to any lump sum payment otherwise required hereunder, in the event of any delay
in the payment date as a result of Code Section 409A(a)(2)(A)(i) and (B)(i), the
Company will adjust the payments to reflect the deferred payment date by
crediting interest thereon at the prime rate in effect at the time such amount
first becomes payable, as quoted by the Company’s principal bank. In addition,
other provisions of this Agreement or any other such plan notwithstanding, the
Company shall have no right to accelerate any such payment or to make any such
payment as the result of any specific event except to the extent permitted under
Section 409A. The Company shall not be obligated to reimburse Executive for any
tax penalty or interest or provide a gross-up in connection with any tax
liability of Executive under Section 409A.

 

6. Termination Due to Retirement, Death, or Disability.

(a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 65, or at such earlier age as may be approved by the
Board, with at least 30 years of service with the Company (in either case,
“Retirement”) upon at least 30 days written notice to the Company. At the time
Executive’s employment terminates due to Retirement, the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 will
immediately cease except for obligations which expressly continue after
termination of employment due to Retirement, and the Company will pay Executive,
and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(d));

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a Partial Year Bonus (as
defined in Section 8(g));

 

  (iii) All equity awards held by Executive at termination that vest based on
time shall be fully vested and all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 11(g) hereof);

 

  (iv)

Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment

 

5



--------------------------------------------------------------------------------

 

at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted; and

 

  (v) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of one (1) year after the date Executive’s employment terminates.

(b) Death. In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive dies, a Partial Year Bonus (as defined in Section 8(g));

 

  (iii) A single severance payment in an amount equal to the sum of: (i) one
times the Executive’s Base Salary plus (ii) one times the average of the two
highest Annual Incentives (as defined in Section 8(a)) received by Executive
during the preceding three completed performance years, provided that the Annual
Stock Target provided for in this Agreement instead of the actual Annual Stock
Incentive shall be used in the calculation of the severance payment. Such
payment shall be in addition to any life insurance payments to which the
Executive is otherwise entitled and any other compensation earned by Executive
hereunder;

 

  (iv) All equity awards held by Executive at termination that vest based on
time shall be fully vested and all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 11(g) hereof);

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted; and

 

6



--------------------------------------------------------------------------------

  (vi) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive’s spouse and dependent children shall be entitled
to continuation of health insurance coverage (i.e., medical, dental and vision)
under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of one (1) year after the date of Executive’s death.

(c) Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 8(e)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 will immediately cease except
for obligations which expressly continue after termination of employment due to
Disability, and the Company will pay Executive, and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive becomes disabled, a Partial Year Bonus (as defined in
Section 8(g));

 

  (iii) A single severance payment in an amount equal to the sum of: (i) two
times the Executive’s Base Salary plus (ii) two times the average of the two
highest Annual Incentives (as defined in Section 8(a)) received by Executive
during the preceding three completed performance years, provided that the Annual
Stock Target provided for in this Agreement instead of the actual Annual Stock
Incentive shall be used in the calculation of the severance payment; provided
further, however, that these payments may be provided under an insurance policy
purchased by the Company. Such payment shall be in addition to any disability
insurance payments to which the Executive is otherwise entitled and any other
compensation earned by Executive hereunder;

 

  (iv) All equity awards held by Executive at termination that vest based on
time shall be fully vested and all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 11(g) hereof);

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall

 

7



--------------------------------------------------------------------------------

 

become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) Disability benefits shall be payable in accordance with the Company’s
plans, programs and policies; and

 

  (vii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of one (1) year after the date Executive’s employment terminates.

(d) Other Terms of Payment Following Retirement, Death, or Disability. Nothing
in this Section 6 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Company more favorable to Executive (or
his beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of Annual Incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Subject to Section 7(e), amounts payable under this Section 6
following Executive’s termination of employment will be paid as promptly as
practicable after such termination of employment.

 

7. Termination of Employment For Reasons Other Than Retirement, Death, or
Disability.

(a) Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(b)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 will immediately cease, and the Company will pay Executive, and Executive will
be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) The vesting and exercisability of stock options, RSUs and other equity
awards held by Executive at termination and all other terms of such awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted (subject to Section 11(g) hereof);
and

 

  (iii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Executive’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage under any applicable law.

 

8



--------------------------------------------------------------------------------

(b) Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(f)) at any time upon at least 90 days’ written notice to
the Company. An election by Executive not to extend the Term pursuant to
Section 2 hereof shall be deemed to be a termination of employment by Executive
for reasons other than Good Reason at the date of expiration of the Term. At the
time Executive’s employment is terminated by Executive other than for Good
Reason, the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 will immediately cease, and the Company will pay
Executive, and Executive will be entitled to the same compensation and rights
specified in Section 7(a).

(c) Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least 90 days’ written
notice to Executive. At the time Executive’s employment is terminated by the
Company (i.e., at the expiration of such notice period), the Term will
terminate, all remaining obligations of the Company and Executive under Sections
1 through 5 will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) A single severance payment in cash in an aggregate amount equal to the
sum of: (i) two times the Executive’s Base Salary plus (ii) two times the
average of the two highest Annual Incentives (as defined in Section 8(a))
received by Executive during the preceding three completed performance years,
provided that the Annual Stock Target provided for in this Agreement instead of
the actual Annual Stock Incentive shall be used in the calculation of the
severance payment;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminates, a Partial Year Bonus (as
defined in Section 8(g));

 

  (iv) All equity awards held by Executive at termination which vest based on
time shall become vested and all other terms of such awards shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted (subject to Section 11(g) hereof);

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

9



--------------------------------------------------------------------------------

  (vi) All deferral arrangements under Section 5(c) will be settled in
accordance with the plans and programs governing the deferral; and

 

  (vii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of two (2) years after the date Executive’s employment terminates.

Payments and benefits under this Section 7(c) are subject to Section 5(g). In
particular, payments under Sections 7(c)(ii) and (iii) likely will be required
under Section 5(g) to be made at the date six months after termination of
employment.

(d) Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon 90 days’ written notice to the
Company; provided, however, that, if the basis for such Good Reason is
correctible and the Company has corrected the basis for such Good Reason within
30 days after receipt of such notice, Executive may not then terminate his
employment for Good Reason with respect to the matters addressed in the written
notice, and therefore Executive’s notice of termination will automatically
become null and void. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the same
compensation and rights specified in Section 7(c)(i) – (vii) and the text
following clause (vii).

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

(e) Other Terms Relating to Certain Terminations of Employment. In the event
Executive’s employment terminates for any reason set forth in Section 7(b)
through (d), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except without duplication of payments or benefits, including
in the case of Annual Incentives in lieu of which amounts are paid hereunder).
Except as otherwise provided under Section 5(g), amounts payable under this
Section 7 following Executive’s termination of employment, other than those
expressly payable on a deferred or installment basis, will be paid as promptly
as practicable after such a termination of employment. References to the amount
of compensation paid as salary and Annual Incentives in previous years includes
payments to Executive by the Company and Operating Partnership in periods prior
to the Effective Date.

 

10



--------------------------------------------------------------------------------

The Company and the Operating Partnership, and any successor(s) thereto, shall
use their commercially reasonable efforts to allow Executive to receive long
term capital gain treatment for federal income tax purposes for all interests
held by Executive in the Operating Partnership at the time of termination of
Executive’s employment (provided, that, nothing herein shall prevent Company
from terminating Executive’s employment), and the Company and the Operating
Partnership, and any successor(s) thereto, shall reasonably cooperate with
Executive to obtain favorable tax treatment for Executive with regard to all
interests held by Executive in the Operating Partnership.

 

8. Definitions Relating to Termination Events.

(a) “Annual Incentives”. For purposes of this Agreement, Annual Incentives shall
mean the Annual Cash Award and the Annual Stock Target.

(b) “Cause”. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) conviction for commission of a felony or a crime involving moral
turpitude;

 

  (ii) willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or its subsidiaries or affiliates;

 

  (iii) willful and continued failure to substantially perform Executive’s
duties hereunder (other than such failure resulting from Executive’s incapacity
due to physical or mental illness), which failure is not remedied within 30
calendar days after written demand for substantial performance is delivered by
the Company which specifically identifies the manner in which the Company
believes that Executive has not substantially performed Executive’s duties.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

(c) “Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:

 

  i.

A transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the

 

11



--------------------------------------------------------------------------------

 

“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company and immediately after such
acquisition possesses more than 50% of the total combined voting power of the
Company’s securities outstanding immediately after such acquisition; or

 

  ii. During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 8(c)(i)
hereof or Section 8(c)(iii) hereof) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

  iii. The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity “)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and;

 

  (B)

After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section

 

12



--------------------------------------------------------------------------------

 

8(c)(iii)(B) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

 

  iv. The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

(d) “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of annual Base Salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in accordance
with the Company’s regular pay schedule;

 

  (ii) Except as otherwise provided in this Agreement, all earned and unpaid
and/or vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 4(b) and 5(a)
and 5(b) hereof (including any earned and vested Annual Incentives) in which
Executive theretofore participated, payable in accordance with the terms and
conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 5(d), in accordance the Company’s reimbursement
policies as in effect at the date of such termination.

(e) “Disability”. For purposes of this Agreement, “Disability” means that the
Executive qualifies to receive long-term disability payments under the Company’s
or the Operating Partnership’s long-term disability insurance program, as it may
be amended from time to time.

(f) “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

 

  (i)

The assignment to Executive of duties materially inconsistent with Executive’s
position and status hereunder, or an alteration, materially adverse to
Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are

 

13



--------------------------------------------------------------------------------

promptly remedied); except the foregoing shall not constitute Good Reason if
occurring in connection with the termination of Executive’s employment for
Cause, Disability, Retirement, as a result of Executive’s death, or as a result
of action by or with the consent of Executive; for purposes of this
Section 8(f)(i), references to the Company (and the Board and stockholders of
the Company) refer to the ultimate parent company (and its board and
stockholders) succeeding the Company following an acquisition in which the
corporate existence of the Company continues, in accordance with Section 13(b);

 

  (ii) on or after a Change in Control (A) a material reduction by the Company
in Executive’s Base Salary, (B) the setting of Executive’s annual target
incentive opportunity or payment of earned Annual Incentives in amounts
materially less than specified under or otherwise not in conformity with
Section 4 hereof, or (C) a material adverse change in benefits not in conformity
with Section 5;

 

  (iii) the failure by the Company to pay to Executive any portion of
Executive’s base salary or to pay to Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within seven days of the date such compensation is due;

 

  (iv) the failure by the Company to continue in effect any material
compensation or benefit plan in which Executive participated immediately prior
to a Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of compensation or benefits provided and the level of
Executive’s participation relative to other participants, as existed at the time
of the Change in Control;

 

  (v) the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement, as contemplated in Section 13(b) hereof; or

 

  (vi) any other failure by the Company to perform any material obligation
under, or breach by the Company of any material provision of, this Agreement.

(g) “Partial Year Bonus”. For purposes of this Agreement, a Partial Year Bonus
is an amount equal to the annual incentive compensation that would have become
payable to Executive for that year if his employment had not terminated, based
on the performance actually achieved prior to the date Executive’s employment
terminates and the Reasonably Anticipated Performance for the remainder of the
year.

(h) Intentionally omitted.

(i) “Reasonably Anticipated Performance”. For purposes of this Agreement,
“Reasonably Anticipated Performance” is performance reasonably anticipated at
the time of

 

14



--------------------------------------------------------------------------------

termination of employment, as determined by the Board, in good faith, based on
discussions with management of the Company and Executive and based on documents
(including term sheets, leases and letters of intent) and, in the absence of
documentation, material negotiations have commenced at the time of termination
and the transaction in question is completed, and other facts and circumstances
in existence at the time of termination

(j) “Severance Period.” For purposes of this Agreement, the “Severance Period”
shall be:

 

  (i) the two-year period immediately following Executive’s termination due to
his Disability;

 

  (ii) the two-year period immediately following Executive’s termination by the
Company without Cause or Executive’s termination of employment for Good Reason;
and

 

  (iii) in all other cases, there will be no Severance Period.

 

9. Payment of Financial Obligations

The payment or provision to the Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement, including,
without limitation, the payment of Executive’s Base Salary, Annual Cash Award,
Annual Stock Incentive, and other benefits set forth in Section 5(b) hereof, the
payment of the severance payment and Partial Year Bonus and provision of the
severance benefits (if applicable) as set forth in Section 6 and Section 7
hereof and any indemnification obligations, shall be allocated between the
Company and the Operating Partnership by the Committee based on any reasonable
method.

 

10. Rabbi Trust Obligation; Excise Tax-Related Provisions.

(a) Rabbi Trust Funding. In the event of a Change in Control (other than an
acquisition resulting in the acquirer being the beneficial owner of less than
50% of the Company’s voting securities), the Company shall, not later than 30
days after the time of such Change in Control, have established one or more
rabbi trusts and shall deposit therein cash in an amount sufficient to provide
for full payment of all potential cash obligations of the Company that have
arisen or would arise as a result such Change in Control and a subsequent
termination of Executive’s employment under Section 7(c) or 7(d). Such rabbi
trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company.

(b) Reduction of Payments If Excise Tax Would Apply. In the event Executive
becomes entitled to any amount of benefits payable in connection with a Change
in Control or other change in control (whether or not such amounts are payable
pursuant to this Agreement) (the “Severance Payments”) and Executive’s receipt
of such Severance Payments would cause Executive to become subject to the excise
tax (the “Excise Tax”) imposed under Section 4999 of the Code (or any similar
federal, state, or local tax that may hereafter be imposed), the

 

15



--------------------------------------------------------------------------------

Company shall reduce the Severance Payments to the extent necessary to avoid the
application of the Excise Tax if, as a result of such reduction, the net
benefits to Executive of the Severance Payments as so reduced (after payment of
applicable income taxes) exceeds the net benefit to Executive of the Severance
Payments without such reduction (after payment of applicable income taxes and
excise taxes). Unless Executive shall have given prior written notice specifying
a different order to the Company to effectuate the foregoing, the Company shall
reduce the Severance Payments by first reducing the portion of the Severance
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Change in Control. Any notice
given by the Executive pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation. The
determination that Executive’s Severance Payments would cause him to become
subject to the Excise Tax and the calculation of the amount of any reduction,
shall be made, at the Company’s discretion, by the Company’s outside auditing
firm or by a nationally-recognized accounting or benefits consulting firm
designated by the Company prior to a Change in Control. The firm’s expenses
shall be paid by the Company.

 

11. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.

(a) Noncompetition Agreement. Executive and the Company and the Operating
Partnership shall execute a Noncompetition Agreement within sixty (60) days from
                    , 2007 that shall only apply during the Term and for a
period of one year following a Change in Control.

(b) Non-Solicitation. Without the consent in writing of the Board, Executive
will not, at any time during the Term and for the length of the Severance
Period, acting alone or in conjunction with others, directly or indirectly
(i) induce any customers of the Company or any of its affiliates with whom
Executive has had contacts or relationships, directly or indirectly, during and
within the scope of his employment with the Company or any of its affiliates, to
curtail or cancel their business with the Company or any such affiliate;
(ii) induce, or attempt to influence, any employee of the Company or any of its
affiliates to terminate employment; or (iii) solicit or assist any third party
in the solicitation of, any person who is an employee of the Company or any
affiliate; provided, however, that activities engaged in by or on behalf of the
Company are not restricted by this covenant. The provisions of subparagraphs
(i), (ii), and (iii) above are separate and distinct commitments independent of
each of the other subparagraphs. Notwithstanding anything in this Section 11(b)
to the contrary, Executive is permitted to solicit any individual who served as
his executive assistant during the Term.

(c) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed
through no wrongdoing of the Executive or an individual under a similar
restriction or is not otherwise in the public domain,

 

16



--------------------------------------------------------------------------------

except as required by law or pursuant to legal process. In addition, upon
termination of employment for any reason, Executive will return to the Company
or its affiliates all documents and other media containing information belonging
or relating to the Company or its affiliates. Executive will promptly disclose
in writing to the Company all inventions, discoveries, developments,
improvements and innovations (collectively referred to as “Inventions”) that
Executive has conceived or made during the Term; provided, however, that in this
context “Inventions” are limited to those which (i) relate in any manner to the
existing or contemplated business activities of the Company and its affiliates;
(ii) are suggested by or result from Executive’s work at the Company; or
(iii) result from the use of the time, materials or facilities of the Company
and its affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

(d) Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as may be reasonably requested and after taking into account
Executive’s post-termination responsibilities and obligations. The Company
agrees to reimburse Executive, on an after-tax basis, for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance.

(e) Non-Disparagement . Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations, nor shall members of the Board of Directors
or Executive’s successor in office make any such statements or representations
regarding Executive. Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive or his successor or members of the Board of Directors
from making truthful statements that are required by applicable law, regulation
or legal process.

(f) Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination) (the “Termination Benefits”),
that he will execute a general release in substantially the form attached hereto
as Exhibit A.

(g) Forfeiture of Outstanding Options and Other Equity Awards. The provisions of
Sections 6 and 7 notwithstanding, if Executive fails to comply with the
restrictive covenants under Section 11(a) – (c), all options to purchase Common
Stock and other equity awards granted by the Company at and after the Effective
Date and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options and equity awards shall be
cancelled. Notwithstanding the foregoing, Executive shall not forfeit any option
or equity award unless and until there shall have been delivered to him, within
six months after

 

17



--------------------------------------------------------------------------------

the Board (i) had knowledge of conduct or an event allegedly constituting
grounds for such forfeiture and (ii) had reason to believe that such conduct or
event could be grounds for such forfeiture, a copy of a resolution duly adopted
by a majority affirmative vote of the membership of the Board (excluding
Executive) at a meeting of the Board called and held for such purpose (after
giving Executive reasonable notice specifying the nature of the grounds for such
forfeiture and not less than 30 days to correct the acts or omissions complained
of, if correctable, and affording Executive the opportunity, together with his
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Executive has engaged in conduct set forth in this Section 11(g)
which constitutes grounds for forfeiture of Executive’s options and equity
awards; provided, however, that if any option is exercised or equity award is
settled after delivery of such notice and the Board subsequently makes the
determination described in this sentence, Executive shall be required to pay to
the Company an amount equal to the difference between the aggregate value of the
shares acquired upon such exercise of the option at the date of the Board
determination and the aggregate exercise price paid by Executive and an amount
equal to the fair market value of the shares delivered in settlement of the
equity award at the date of such determination (net of any cash payment for the
shares by Executive). Any such forfeiture shall apply to such options
notwithstanding any term or provision of any option agreement. In addition,
options and equity awards granted to Executive on or after the Effective Date,
and gains resulting from the exercise of such options and settlement of such
equity awards, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options or equity awards.

(h) Survival. The provisions of this Section 11 shall survive the termination of
the Term and any termination or expiration of this Agreement.

(i) Remedies. Executive agrees that any breach of the terms of this Section 11
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 12, the Company shall be entitled to an immediate injunction and
restraining order from a court of competent jurisdiction to prevent such breach
and/or threatened breach and/or continued breach by Executive and/or any and all
persons and/or entities acting for and/or with Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity, but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 12. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Section 11, including but not
limited to the recovery of damages from Executive. Executive hereby further
agrees that, if it is ever determined, in an arbitration brought in accordance
with Section 12, that willful actions by Executive have constituted wrongdoing
that contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission
or material fraud against the Company, then the Company, or its successor, as
appropriate, may recover all of any award or payment made to Executive, less the
amount of any net tax owed by Executive with respect to such award or payment
over the tax benefit to Executive from the repayment or return of the award or
payment, pursuant to Section 7(c) or (d), and Executive agrees to repay and
return such awards and amounts to the Company within 30 calendar days

 

18



--------------------------------------------------------------------------------

of receiving notice from the Company that the Board has made the determination
referenced above and accordingly the Company is demanding repayment pursuant to
this Section 11(i). The Company or its successor may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from Executive;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.

 

12. Governing Law; Disputes; Arbitration.

(a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
California, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 11 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

(b) Reimbursement of Expenses in Enforcing Rights. All reasonable costs and
expenses (including fees and disbursements of counsel) incurred by Executive in
negotiating this Agreement shall be paid on behalf of or reimbursed to Executive
promptly by the Company. All reasonable costs and expenses (including fees and
disbursements of counsel) incurred by Executive in seeking to interpret this
Agreement or enforce rights pursuant to this Agreement (A) prior to a Change in
Control, shall be paid on behalf of or reimbursed to Executive promptly by the
Company provided the Executive is the prevailing party, and (B) after a Change
in Control, shall be paid on behalf of or reimbursed to Executive promptly by
the Company regardless of whether Executive is the prevailing party, provided
that no reimbursement shall be made of such expenses relating to any
unsuccessful assertion of rights if and to the extent that Executive’s assertion
of such rights was in bad faith or frivolous, as determined by arbitrators in
accordance with Section 12(c) or a court having jurisdiction over the matter.

(c) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Los Angeles,
California by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Southern District of
California, (ii) any of the courts of the State of California, or (iii) any
other court having jurisdiction. The Company and Executive further agree that
any service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it

 

19



--------------------------------------------------------------------------------

may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Subject to Section 12(b),
the Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 12. Notwithstanding any
provision in this Section 12, Executive shall be paid compensation due and owing
under this Agreement during the pendency of any dispute or controversy arising
under or in connection with this Agreement.

(d) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 12 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Company’s principal bank.

(e) LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL AND CONSEQUENTIAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT
THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE
DATE(S) THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE PUNITIVE DAMAGES EVEN IF
THE RULES REFERRED TO IN SECTION 12(C) WOULD PROVIDE OTHERWISE.

(f) WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 12(C), requiring arbitration of disputes
hereunder.

 

20



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, including the Prior Employment
Agreement, but excluding existing contracts relating to compensation under
executive compensation and employee benefit plans of the Company and its
subsidiaries. The foregoing notwithstanding, Executive shall not participate in
the Company’s Employee Protection Program unless the aggregate benefits provided
under such plan would exceed the aggregate benefits provided to Executive under
this Agreement upon termination of employment, in which case Executive shall
only receive the excess amount provided under the Company’s Employee Protection
Program. Executive shall remain entitled to any right or benefit under a
Change-in-Control Agreement executed by the Company and Executive, for so long
as such Change-in-Control Agreement remains in effect, if and to the extent that
such right or benefit is more favorable than a corresponding provision of this
Agreement, but no payment or benefit under the Change-in-Control Agreement shall
be made or extended which duplicates any payment or benefit hereunder. This
Agreement constitutes the entire agreement among the parties with respect to the
matters herein provided, and no modification or waiver of any provision hereof
shall be effective unless in writing and signed by the parties hereto. Executive
shall not be entitled to any payment or benefit under this Agreement which
duplicates a payment or benefit received or receivable by Executive under such
prior agreements and understandings or under any benefit or compensation plan of
the Company.

(b) Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 13(c).

(c) Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

(d) Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and

 

21



--------------------------------------------------------------------------------

shall be served on the person or persons for whom it is intended or who should
be advised or notified, by Federal Express or other similar overnight service or
by certified or registered mail, return receipt requested, postage prepaid and
addressed to such party at the address set forth below or at such other address
as may be designated by such party by like notice:

If to the Company:

KILROY REALTY CORPORATION

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

Attention: Secretary

With a copy to:

Scott Hodgkins, Esquire

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

If to Executive:

Steven R. Scott

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

With a copy to:

William L. Neff, Esquire

Hogan & Hartson LLP

555 13th Street NW

Washington, D.C. 20004

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

(e) Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

(f) Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

(g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to

 

22



--------------------------------------------------------------------------------

such remedy at any time thereafter, nor shall the waiver by any party of a
breach of any of the provisions hereof be deemed to be a waiver of any
subsequent breach of such provisions. No such waiver shall be effective unless
in writing and signed by the party against whom such waiver is sought to be
enforced.

(h) No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment; provided, however, that, to the extent Executive receives from a
subsequent employer health or other insurance benefits that are substantially
similar to the benefits referred to in Section 5(b) hereof, any such benefits to
be provided by the Company to Executive following the Term shall be
correspondingly reduced.

(i) Offsets; Withholding . The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

(j) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

(l) Due Authority and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by the Company and this Agreement represents
the valid, legal and binding obligation of the Company, enforceable against the
Company according to its terms.

(m) Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 13(m),
Executive’s obligations under Section 11 shall survive such termination.

 

23



--------------------------------------------------------------------------------

14. D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of six years thereafter, covering acts and omissions
of Executive during the Term, on terms substantially no less favorable than
those in effect on the Effective Date.

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date first above written.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

KILROY REALTY CORPORATION By:   /s/ Tyler H. Rose   Name:   Tyler H. Rose  
Title:   Senior Vice President and Treasurer KILROY REALTY CORPORATION By:   /s/
Tamara J. Porter   Name:   Tamara J. Porter   Title:   Vice President and
Corporate Counsel KILROY REALTY, L.P. By:   /s/ Tyler H. Rose   Name:   Tyler H.
Rose   Title:   Senior Vice President and Treasurer KILROY REALTY, L.P. By:  
/s/ Tamara J. Porter   Name:   Tamara J. Porter   Title:   Vice President and
Corporate Counsel

EXECUTIVE /s/ Steven R. Scott Steven R. Scott

 

25



--------------------------------------------------------------------------------

EXHIBIT A 1

For and in consideration of the payments and other benefits due to Steven R.
Scott (the “Executive”) pursuant to the Employment Agreement dated as of
                    , 2007 (the “Employment Agreement”), by and between Kilroy
Realty Corporation, (the “Company”) and the Executive, and for other good and
valuable consideration, the Executive hereby agrees, for the Executive, the
Executive’s spouse and child or children (if any), the Executive’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, to forever release, discharge and
covenant not to sue the Company, or any of its divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, and, with
respect to such entities, their officers, directors, trustees, employees,
agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates and subsidiaries
(collectively, with the Company, the “Affiliated Entities”) or the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release. Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave
Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this

--------------------------------------------------------------------------------

1

This release may be amended by the Company to reflect new laws and changes in
applicable laws.



--------------------------------------------------------------------------------

Release within which to revoke his agreement, and that neither the Company nor
any other person is obligated to make any payments or provide any other benefits
to the Executive pursuant to the Agreement until eight days have passed since
the Executive’s signing of this Release without the Executive’s signature having
been revoked other than any accrued obligations or other benefits payable
pursuant to the terms of the Company’s normal payroll practices or employee
benefit plans. Finally, the Executive has not been forced or pressured in any
manner whatsoever to sign this Release, and the Executive agrees to all of its
terms voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where the Executive’s compensation or
benefits are intended to continue or the Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of the Executive’s termination;
(ii) rights to indemnification the Executive may have under the Employment
Agreement or a separate agreement entered into with the Company; or (iii) rights
Executive may have as a shareholder, unit holder or prior member of the
operating partnership.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties. Section 12 of the Employment Agreement shall
apply to this Release.

 

            Date     Steven R. Scott

 

KILROY REALTY CORPORATION By:        Name:     Title:   KILROY REALTY
CORPORATION By:        Name:     Title:  

 

2